Citation Nr: 1625638	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  99-239 72A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause of death.  

2.  Entitlement to service connection for chronic myelogenous leukemia, to include as due to exposure to an herbicide agent, for purposes of accrued benefits. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to November 1971, including two tours in Vietnam.  The Veteran died in April 1999, and the appellant is the Veteran's surviving spouse.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a November 1999 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2003, the Board denied the claims on appeal.  The appellant then appealed the Board's July 2003 decision.  In a July 2007 panel decision by the U.S. Court of Appeals for Veterans Claims (Court), the Court vacated the Board's denial of service connection for the Veteran's cause of death and affirmed the Board's July 2003 denial of service connection for accrued benefits purposes.  The appellant then appealed the Court's affirmation of the Board's July 2003 denial of service connection for accrued benefits purposes to the U.S. Court of Appeals, Federal Circuit (Federal Circuit).  In a May 2009 decision, the Federal Circuit vacated the Court's affirmation of the Board's July 2003 denial of service connection for accrued benefits purposes and held that the issue be remanded back to the Board.  

In July 2010, the Board again denied the appellant's claims on appeal.  The appellant then appealed the Board's July 2010 decision.  In an April 2012 Memorandum Decision, the Court vacated the July 2010 Board decision and remanded the matters on appeal to the Board for further development and reajudication consistent with the Memorandum Decision.  In March 2013, October 2013, and September 2015, the Board remanded the appellant's claims on appeal, and the case is again before the Board for further appellate proceedings.

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.  

The Board notes that substitution is not applicable in this case because the Veteran passed away prior to October 10, 2008, when the laws pertaining to substitution became effective.  See 38 U.S.C.A. § 5121A.  

In May 2016, the appellant's attorney requested that the case be held open for the entire 90 days following the certification of the case to the Board in order to submitted additional argument.  In light of the favorable decision below, the Board finds that the case may be adjudicated without prejudice to the appellant. 


FINDINGS OF FACT

1.  The Veteran died in April 1999, and the immediate cause of death was intracranial hemorrhage, and the significant condition contributing to death was chronic myelogenous leukemia.  

2.  At the time of the Veteran's death, service connection was in effect for no disabilities.  

3.  The Veteran served in Vietnam during the presumptive period; therefore, exposure to an herbicide agent is presumed; and, the evidence is in equipoise as to whether the Veteran's chronic myelogenous leukemia was etiologically related to exposure to an herbicide agent in service.   

4.  For accrued benefits purposes, the competent and probative evidence shows that the Veteran's myelogenous leukemia was etiologically related to the Veteran's presumed exposure to herbicides in service.



CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the appellant, the Veteran's chronic myelogenous leukemia was incurred in service, and such leukemia caused or contributed substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1116, 1310, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.312 (2015).

2.  For accrued benefits purposes, the Veteran's myelogenous leukemia was incurred in service, and the criteria for entitlement to accrued benefits for this disability have been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107, 5121 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.1000 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In September 2015, the Board remanded the case to the RO for consideration of additional relevant evidence in the first instance.  The RO reviewed such evidence and issued a supplemental statement of the case in December 2015.  The Board's prior remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Because the appellant's claims for service connection for the Veteran's cause of death and for accrued benefits are granted, as discussed below, any error as to the duty to notify and assist is harmless error.  

Service Connection for the Veteran's Cause of Death

Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In determining whether a service-connected disability contributed substantially or materially to death, the evidence must show that it combined to cause death or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

A Veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a Veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Here, the appellant argues that the Veteran's chronic myelogenous leukemia caused his death and that such leukemia was etiologically related to service, specifically exposure to an herbicide agent in service.   

First, the certificate of death shows that the Veteran died in April 1999, and the immediate cause of death was intracranial hemorrhage, and the significant condition contributing to death was chronic myelogenous leukemia.  Thus, the evidence shows that the Veteran's leukemia contributed materially to the cause of the Veteran's death.

Second, a Veteran who served in the Republic of Vietnam during active service during the period from January 9, 1962 to May 7, 1975 shall be presumed to have been exposed to an herbicide agent during active service, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a).  Here, the evidence shows that the Veteran served two tours in Vietnam during the requisite period, and therefore exposure to an herbicide agent in service is presumed.  Thus, the in-service event is shown. 

Third, the competent and probative medical evidence is at least in equipoise as to whether the Veteran's chronic myelogenous leukemia was etiologically related to exposure to an herbicide agent in service.    

There is medical evidence to support that the Veteran's chronic myelogenous leukemia was etiologically related to exposure to an herbicide agent in service.  Such medical evidence is based on review of the Veteran's history and is supported by rationale.  The April 2015 private medical opinion from medical expert in hematology and oncology concluded that the Veteran's chronic myeloid leukemia is more likely than not related to service in Vietnam and confirmed exposure to an herbicide agent; noted that the etiology of cancer is multi-factorial; noted medical literature showing a higher risk of myeloid leukemia due to exposure to dioxin; noted the Veteran's specific duration of service in Vietnam; and, noted that while there may not be adequate statistical data to ensure an increased incidence of myeloid leukemia in Veterans who were exposed to an herbicide agent, the best epidemiological study from a 2009 dioxin incident shows an increased incidence of leukemia.

There is also medical evidence to support that the Veteran's leukemia was not related to service, to include as a result of exposure to an herbicide agent.  Such medical evidence is also based on review of the Veteran's history and is also supported by rationale.  See June 2013 VA medical opinion (stating that chronic myelogenous leukemia has a different origin as chronic lymphoid leukemia and that there is no medical literature to support a conclusion that the Veteran's myelogenous leukemia is related to an herbicide agent); January 2000 VA examination report (Dr. M. M. opined that the Veteran's symptoms in service were an acute response to an infection and not an early sign of leukemia; opining that the Veteran's history and the medical literature show that the Veteran's leukemia was not likely related to service and did not likely manifest in service); July 2000 VA addendum medical opinion (Dr. M. M opined that the Veteran's medical records and scientific literature fails to support a relationship between leukemia and exposure to an herbicide agent service; noting that he reviewed the March 2000 VA medical opinion, which cited medical literature that indicated a possible link between myelogenous leukemia and dioxin exposure, and stating that this abstract reviewed several studies and that due to problems with these studies, the studies do not represent a causal relationship between myelogenous leukemia and an herbicide agent).

Based on this evidence, the Board finds that the competent and probative medical evidence is equally for and against the appellant's contention that the Veteran's leukemia was related to his active service.  Therefore, the Board resolves all reasonable doubt in favor of the appellant and finds that the Veteran's chronic myelogenous leukemia was etiologically related to exposure to an herbicide agent in service.  Accordingly, the Board concludes that the Veteran's chronic myelogenous leukemia was incurred in or caused by service.  Further, given the Veteran's death certificate, the Board concludes that such leukemia caused or contributed substantially or materially to the Veteran's death.  The criteria for entitlement to service connection for the Veteran's cause of death are met, and the claim is granted. 

Service Connection for Accrued Benefits Purposes

Although the appellant's claims for accrued benefits is separate from the service connection claims the Veteran filed prior to his death, the accrued benefits claims are "derivative of" the Veteran's claims, and, by statute, the appellant takes the Veteran's claim as it stood on the date of his death.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996). 

During his lifetime, the Veteran contended that he had leukemia that was a result of exposure to an herbicide agent.  See e.g., September 1993 claim; October 1993 Veteran statement; February 1995 Veteran statement.  The Veteran reported that he had manifestations such as skin rashes and swelling since onset in service.  See e.g., May 1995 RO hearing transcript at p. 1-2.  

The evidence shows that the Veteran had a diagnosis of myelogenous leukemia during the appeal period, so the current disability is shown.  See e.g., May 1993 VA examination.  Also, the Veteran is presumed to have been exposed to an herbicide agent due to his service in Vietnam during requisite period, so the in-service event is shown. 

Further, there is competent and probative evidence that was present in the Veteran's claims folder at the time of the Veteran's death that supports a finding that the Veteran's myelogenous leukemia was etiologically related to service.   

The Board notes that the Federal Circuit's May 2009 decision discussed the Court's  July 2007 decision to vacate the Board's denial of service connection for the Veteran's cause of death and affirm the Board's July 2003 denial of service connection for accrued benefits purposes.  The Federal Circuit noted that the Court discussed the merits of the service connection issue as it pertained to the Board's denial of service connection for the Veteran's cause of death, but that the Court did not discuss the merits of the service connection issue as it pertained to the denial of the accrued benefits claim.  Given this, the Federal Circuit held that the Court's decision did not provide a factual or legal basis to distinguish the two claims and therefore reversed and remanded the Court's July 2007 decision to affirm the Board's denial for accrued benefits.  

The Board acknowledges that it has granted the claim for entitlement to service connection for the Veteran's cause of death based on a finding that there is evidence equally for and against the claim, as discussed above.  This is because the Board considered evidence that was associated with the claims file after the Veteran's death.  However, unlike claims for service connection for the Veteran's cause of death, the Board is not permitted by law to consider evidence that is associated with the claims file after the Veteran's death when adjudicating claims for service connection for accrued benefits purposes.  Instead, entitlement to accrued benefits must be determined based on evidence that was physically present or constructively present (such as VA treatment records) in the Veteran's claims folder when he died. 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a); see also Ralston v. West, 13 Vet. App. 108, 113 (1999).  

Here, the competent and probative evidence associated with the claims file at the time of the Veteran's death shows that the Veteran's myelogenous leukemia was etiologically related to the Veteran's presumed herbicide agent exposure in service.  In a May 1995 medical opinion, VA physician Dr. L. opined that the Veteran was treated since February 1993, and that it is his opinion that because of the quantity, consistency, and duration of exposure to agent orange, there is a relationship between the exposure and his diagnosis of chronic myelocytic leukemia.  Dr. L. noted that the Veteran displayed textbook symptoms of agent orange exposure including the dermatitis, etc.  The Board notes that the aforementioned diagnosis of chronic myelocytic leukemia equates to the Veteran's diagnosis of chronic myelogenous leukemia.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1027 (32d. ed. 2012).  

This May 1995 medical opinion has probative value because Dr. L. has the requisite medical expertise and training to render an etiological opinion as to myelogenous leukemia; Dr. L. was the Veteran's treating provider at VA for the Veteran's leukemia and was therefore familiar with the Veteran's medical history; and, Dr. L. based his opinion on the Veteran's reports as to his exposure to an herbicide agent in service, which is presumed.  Further, Dr. L. provided rationale to support his medical opinion.  Further, there was no competent evidence of record at the time of the Veteran's death to contradict Dr. L.'s medical opinion.  

On review, and given the May 1995 medical opinion, an etiological relationship between the Veteran's myelogenous leukemia and service is shown, and entitlement to service connection for myelogenous leukemia for purposes of accrued benefits is warranted.  
	

ORDER

Entitlement to service connection for the Veteran's cause of death is granted. 

Entitlement to service connection for chronic myelogenous leukemia for purposes of accrued benefits is granted. 




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


